DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 9-11, 13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirier et al. (US 2020/0077094 A1) in view of Lee (US 2022/0030224 A1).
Consider claim 1, Lee teaches a method for boundary partition of a current block of a picture (a decoding apparatus that determines whether a current block extends beyond a boundary of the picture and for each split mode of a plurality of split modes whether the split mode is allowed for the current block.  Abstract and [0019]), wherein the method is performed by a decoding apparatus, and the method comprises: obtaining a partition indicator from a received bitstream (at step S210, receiver accesses a bitstream.  [0145].  If the binary/triple splitting is not allowed, the block is not split (btSplitMode is set to NO_SPLIT at step S1045) and no other syntax element related to the splitting is decoded. If both binary splitting and NO_SPLIT mode are allowed, a flag btSplitFlag is decoded from the bitstream at step S1030 that indicates if the current block is split or not.  [0170]); determining whether the partition indicator indicates that the current block is to be split (At step S1020, the receiver checks whether binary or triple splittings and NO_SPLIT mode are allowed for the current block to be decoded. Checking whether binary/triple splitting is allowed (btSplitAllowed( )) typically consists in checking if the current block width (w) or the current block height (h) is higher than a threshold (minBTSize). A typical minimum rectangular block size in width or height is minBTSize=4.  If the binary/triple splitting is not allowed, the block is not split (btSplitMode is set to NO_SPLIT at step S1045) and no other syntax element related to the splitting is decoded. If both binary splitting and NO_SPLIT mode are allowed, a flag btSplitFlag is decoded from the bitstream at step S1030 that indicates if the current block is split or not.  Otherwise (if binary/triple splitting is allowed and the NO_SPLIT mode is not allowed), the btSplitFlag is not decoded and is inferred to be equal to 1 (or true) and the method continues at step S1050. For a current block that extends partially beyond the boundaries of the picture, the NO_SPLIT mode is not allowed, therefore the btSplitFlag is not decoded and is inferred to be equal to 1.  At step S1040, the receiver checks whether the current block is split or not. If the current block is not split (e.g. btSplitFlag is False at step S1040), then no other syntax element related to the splitting is decoded. btSplitMode is set to NO_SPLIT at step S1045.  [0169] – [0172]) and whether the current block is a boundary block (At step S220, the receiver determines whether a current block to be decoded is partly outside the picture, i.e. extends beyond one boundary of the picture.  [0146] – [0147]).
However, Poirier does not explicitly teach omitting performing of an inverse transform operation on a part of the current block when the partition indicator indicates that the current block is not to be split and the current block is a boundary block, wherein the part of the current block is located within the picture.
In an analogous art, Lee teaches omitting performing of an inverse transform operation on a part of the current block when the partition indicator indicates that the current block is not to be split and the current block is a boundary block, wherein the part of the current block is located within the picture (It may be determined whether or not an inverse transform skip technique may be used for the current block depending on a partition type of the current block. For example, if the current block is generated through a binary tree-based partitioning, the inverse transform skip scheme may be restricted for the current block. Accordingly, when the current block is generated through the binary tree-based partitioning, the residual sample of the current block may be obtained by inverse transforming the current block. In addition, when the current block is generated through binary tree-based partitioning, encoding/decoding of information indicating whether or not the inverse transform is skipped (e.g., transform_skip_flag) may be omitted.  [0230].  Information indicating whether or not to skip the inverse transform with respect to the horizontal direction or information indicating whether to skip the inverse transformation with respect to the vertical direction may be signaled through a bitstream. For example, the information indicating whether or not to skip the inverse transform on the horizontal direction is a 1-bit flag, ‘hor_transform_skip_flag’, and information indicating whether to skip the inverse transform on the vertical direction is a 1-bit flag, ‘ver_transform_skip_flag’. The encoder may encode at least one of ‘hor_transform_skip_flag’ or ‘ver_transform_skip_flag’ according to the shape of the current block. Further, the decoder may determine whether or not the inverse transform on the horizontal direction or on the vertical direction is skipped by using at least one of “hor_transform_skip_flag” or “ver_transform_skip_flag”.  [0235].  whether to parse a transform skip flag from a bitstream is determined based on whether a coding block including the current block is partitioned into two partitions or not.  Claim 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of omitting performing of an inverse transform on a part of the current block because such incorporation would provide an efficient inter prediction performed for an encoding/decoding target block.  [0020].
Consider claim 3, Poirier teaches wherein whether the partition indicator indicates that the current block is to be split is determined according to a block partition syntax (At step S1020, the receiver checks whether binary or triple splittings and NO_SPLIT mode are allowed for the current block to be decoded. Checking whether binary/triple splitting is allowed (btSplitAllowed( )) typically consists in checking if the current block width (w) or the current block height (h) is higher than a threshold (minBTSize). A typical minimum rectangular block size in width or height is minBTSize=4.  If the binary/triple splitting is not allowed, the block is not split (btSplitMode is set to NO_SPLIT at step S1045) and no other syntax element related to the splitting is decoded. If both binary splitting and NO_SPLIT mode are allowed, a flag btSplitFlag is decoded from the bitstream at step S1030 that indicates if the current block is split or not.  Otherwise (if binary/triple splitting is allowed and the NO_SPLIT mode is not allowed), the btSplitFlag is not decoded and is inferred to be equal to 1 (or true) and the method continues at step S1050. For a current block that extends partially beyond the boundaries of the picture, the NO_SPLIT mode is not allowed, therefore the btSplitFlag is not decoded and is inferred to be equal to 1.  At step S1040, the receiver checks whether the current block is split or not. If the current block is not split (e.g. btSplitFlag is False at step S1040), then no other syntax element related to the splitting is decoded. btSplitMode is set to NO_SPLIT at step S1045.  [0169] – [0172]).
Consider claim 7, Poirier teaches when the current block is determined not to be a boundary block and the partition indicator indicates that the current block is not to be split, the method includes determining that the current block is not to be split (In the case the current block is partly outside the picture, the method continues at step S230 otherwise the method continues at step S240. In this latter case, the block is completely inside the picture and all split modes may be allowed. In particular cases, some of the split modes may be disallowed for blocks completely inside the picture. For example, if the width of the block is equal to the minimum width authorized for a block (e.g. 4 pixels), then the vertical split modes are disallowed. In the same way, if the height of the block is equal to the minimum height authorized for a block (e.g. 4 pixels), then the horizontal split modes are disallowed. In addition, some of the split modes may be disabled by high level syntax elements, e.g. for some specific profiles. In this latter case, the disabled split modes are disallowed for all blocks of the image or for possibly all blocks of a video. In the specific case where the current block is outside the picture horizontally and vertically as for example the bottom right block in FIG. 6, then no split modes is allowed except the QT_SPLIT mode. [0148]).
Consider claim 9, Poirier teaches the current block is a boundary block when the current block is located only partially within a picture; and the current block is a non-boundary block when the current block is completely located within the picture (In the case the current block is partly outside the picture, the method continues at step S230 otherwise the method continues at step S240. In this latter case, the block is completely inside the picture and all split modes may be allowed. In particular cases, some of the split modes may be disallowed for blocks completely inside the picture. For example, if the width of the block is equal to the minimum width authorized for a block (e.g. 4 pixels), then the vertical split modes are disallowed. In the same way, if the height of the block is equal to the minimum height authorized for a block (e.g. 4 pixels), then the horizontal split modes are disallowed. In addition, some of the split modes may be disabled by high level syntax elements, e.g. for some specific profiles. In this latter case, the disabled split modes are disallowed for all blocks of the image or for possibly all blocks of a video. In the specific case where the current block is outside the picture horizontally and vertically as for example the bottom right block in FIG. 6, then no split modes is allowed except the QT_SPLIT mode [0148]).
Consider claim 10, Lee teaches when performing of the inverse transform operation is omitted on the part of the current block, the method includes performing one of the following: bypassing an inverse transform on residuals of the part of the current block in the decoder; setting residuals of the part of the current block to zero in the decoder; using skip mode prediction on the part of the current block in the decoder (It may be determined whether or not an inverse transform skip technique may be used for the current block depending on a partition type of the current block. For example, if the current block is generated through a binary tree-based partitioning, the inverse transform skip scheme may be restricted for the current block. Accordingly, when the current block is generated through the binary tree-based partitioning, the residual sample of the current block may be obtained by inverse transforming the current block. In addition, when the current block is generated through binary tree-based partitioning, encoding/decoding of information indicating whether or not the inverse transform is skipped (e.g., transform_skip_flag) may be omitted.  [0230].  Information indicating whether or not to skip the inverse transform with respect to the horizontal direction or information indicating whether to skip the inverse transformation with respect to the vertical direction may be signaled through a bitstream. For example, the information indicating whether or not to skip the inverse transform on the horizontal direction is a 1-bit flag, ‘hor_transform_skip_flag’, and information indicating whether to skip the inverse transform on the vertical direction is a 1-bit flag, ‘ver_transform_skip_flag’. The encoder may encode at least one of ‘hor_transform_skip_flag’ or ‘ver_transform_skip_flag’ according to the shape of the current block. Further, the decoder may determine whether or not the inverse transform on the horizontal direction or on the vertical direction is skipped by using at least one of “hor_transform_skip_flag” or “ver_transform_skip_flag”.  [0235].  whether to parse a transform skip flag from a bitstream is determined based on whether a coding block including the current block is partitioned into two partitions or not.  Claim 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of omitting performing of an inverse transform on a part of the current block because such incorporation would provide an efficient inter prediction performed for an encoding/decoding target block.  [0020].
Consider claim 11, Lee teaches a method for boundary partition of a current block of a picture (a decoding apparatus that determines whether a current block extends beyond a boundary of the picture and for each split mode of a plurality of split modes whether the split mode is allowed for the current block.  Abstract and [0019]), wherein the method is performed by a encoding apparatus, and the method comprises: determining a partition indicator, wherein the partition indicator indicates whether the current block is to be split, and whether the current block is a boundary block ([0202] – [0205]).
However, Poirier does not explicitly teach omitting performing of a transform operation on a part of the current block when the partition indicator indicates that the current block is not to be split and the current block is a boundary block, wherein the part of the current block is located within the picture.
In an analogous art, Lee teaches omitting performing of a transform operation on a part of the current block when the partition indicator indicates that the current block is not to be split and the current block is a boundary block, wherein the part of the current block is located within the picture (It may be determined whether or not an inverse transform skip technique may be used for the current block depending on a partition type of the current block. For example, if the current block is generated through a binary tree-based partitioning, the inverse transform skip scheme may be restricted for the current block. Accordingly, when the current block is generated through the binary tree-based partitioning, the residual sample of the current block may be obtained by inverse transforming the current block. In addition, when the current block is generated through binary tree-based partitioning, encoding/decoding of information indicating whether or not the inverse transform is skipped (e.g., transform_skip_flag) may be omitted.  [0230].  Information indicating whether or not to skip the inverse transform with respect to the horizontal direction or information indicating whether to skip the inverse transformation with respect to the vertical direction may be signaled through a bitstream. For example, the information indicating whether or not to skip the inverse transform on the horizontal direction is a 1-bit flag, ‘hor_transform_skip_flag’, and information indicating whether to skip the inverse transform on the vertical direction is a 1-bit flag, ‘ver_transform_skip_flag’. The encoder may encode at least one of ‘hor_transform_skip_flag’ or ‘ver_transform_skip_flag’ according to the shape of the current block. Further, the decoder may determine whether or not the inverse transform on the horizontal direction or on the vertical direction is skipped by using at least one of “hor_transform_skip_flag” or “ver_transform_skip_flag”.  [0235].  whether to parse a transform skip flag from a bitstream is determined based on whether a coding block including the current block is partitioned into two partitions or not.  Claim 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of omitting performing of an inverse transform on a part of the current block because such incorporation would provide an efficient inter prediction performed for an encoding/decoding target block.  [0020].
Consider claim 13, Poirier teaches wherein whether the partition indicator indicates that the current block is to be split is determined according to a block partition syntax (At step S1020, the receiver checks whether binary or triple splittings and NO_SPLIT mode are allowed for the current block to be decoded. Checking whether binary/triple splitting is allowed (btSplitAllowed( )) typically consists in checking if the current block width (w) or the current block height (h) is higher than a threshold (minBTSize). A typical minimum rectangular block size in width or height is minBTSize=4.  If the binary/triple splitting is not allowed, the block is not split (btSplitMode is set to NO_SPLIT at step S1045) and no other syntax element related to the splitting is decoded. If both binary splitting and NO_SPLIT mode are allowed, a flag btSplitFlag is decoded from the bitstream at step S1030 that indicates if the current block is split or not.  Otherwise (if binary/triple splitting is allowed and the NO_SPLIT mode is not allowed), the btSplitFlag is not decoded and is inferred to be equal to 1 (or true) and the method continues at step S1050. For a current block that extends partially beyond the boundaries of the picture, the NO_SPLIT mode is not allowed, therefore the btSplitFlag is not decoded and is inferred to be equal to 1.  At step S1040, the receiver checks whether the current block is split or not. If the current block is not split (e.g. btSplitFlag is False at step S1040), then no other syntax element related to the splitting is decoded. btSplitMode is set to NO_SPLIT at step S1045.  [0169] – [0172]).
Consider claim 17, the combination of Poirier and Lee teaches a computer program product comprising non-transitory computer readable medium ([0208] and claim 13 of Poirier) which comprising a program code for performing the method according to claim 1 (see rejection for claim 1 above), when the computer program runs on a computing device ([0208] and claim 13 of Poirier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of omitting performing of an inverse transform on a part of the current block because such incorporation would provide an efficient inter prediction performed for an encoding/decoding target block.  [0020].
Consider claim 18, the combination of Poirier and Lee teaches a computer program product comprising non-transitory computer readable medium ([0208] and claim 13 of Poirier) which comprising a program code for performing the method according to claim 11 (see rejection for claim 11 above), when the computer program runs on a computing device ([0208] and claim 14 of Poirier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of omitting performing of an inverse transform on a part of the current block because such incorporation would provide an efficient inter prediction performed for an encoding/decoding target block.  [0020].
Consider claim 19, the combination of Poirier and Lee teaches a decoding apparatus for boundary partition of a current block of a picture (Abstract and [0019] of Poirier), comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming code for execution by the one or more processors, wherein the programming code, when executed by the one or more processors ([0208] and claim 13 of Poirier), configures the decoding apparatus to carry out the method according to claim 1 (see rejection for claim 1 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of omitting performing of an inverse transform on a part of the current block because such incorporation would provide an efficient inter prediction performed for an encoding/decoding target block.  [0020].
Consider claim 20, the combination of Poirier and Lee teaches a encoding apparatus for boundary partition of a current block of a picture (Abstract and [0019] of Poirier), comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming code for execution by the one or more processors, wherein the programming code, when executed by the one or more processors ([0208] and claim 13 of Poirier), configures the encoding apparatus to carry out the method according to claim 11 (see rejection for claim 11 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of omitting performing of an inverse transform on a part of the current block because such incorporation would provide an efficient inter prediction performed for an encoding/decoding target block.  [0020].
Claims 2, 4-6, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirier et al. (US 2020/0077094 A1) in view of Lee (US 2022/0030224 A1) and Xu et al. (US 2020/0007865 A1).
Consider claim 2, the combination of Poirier and Lee teaches all the limitations in claim 1 but does not explicitly teach determining whether the current block is a boundary block when the partition indicator indicates that the current block is not to be split.
In an analogous art, Xu teaches determining whether the current block is a boundary block when the partition indicator indicates that the current block is not to be split (the encoding information includes a non-split flag indicating that the block includes the valid region in the picture and the invalid region outside the picture [0030]. a CTU including a valid region inside a picture and an invalid region outside the picture can be processed or coded without being further split. Such a coding unit includes an invalid region and can be referred to as a PCU. As described above, PCU is a coding unit that includes a valid region and an invalid region, and is not further split. In various embodiments, the valid region in the PCU is coded, for example, the valid region is predicted and transformed. Accordingly, samples in the valid region of the PCU can have the same prediction type. Further, the samples in the valid region can be predicted using the same prediction process, have the same prediction information, and the same transform information. Referring to FIG. 12B, the CTU (1215A) is not further split, and is a PCU. The valid region (1215B) can be coded. In some examples, the invalid region (1215C) is not processed. A bin, such as a non-split flag, can be signaled to indicate that the CTU (1215A) is a PCU. The non-split flag can further imply that the valid region (1215B) is coded, and the invalid region (1215C) is not coded.  On the other hand, a CTU including a valid region inside a picture and an invalid region outside the picture can be partitioned into a plurality of CUs. When a CU of the plurality of CUs includes a valid region inside the picture and an invalid region that is outside the picture, according to an embodiment of the disclosure, the CU can be processed without being further split. Such a CU serves as a PCU. Referring to FIG. 12C, the CTU (1225A) includes a valid region and an invalid region. The CTU (1225A) is further partitioned, for example, using a 1/4 horizontal split (i.e., a BTS split) into a first CU (1260) and a second CU (1270). The first CU (1260) includes a valid region (1261) and an invalid region (1262), and the second CU (1270) includes a valid region (1271) and an invalid region (1272). According to aspects of the disclosure, the first CU (1260) is processed without being further split, and the second CU (1270) is processed without being further split. Further, the valid region (1261) and the valid region (1271) are processed, and the invalid region (1262) and the invalid region (1272) are not processed. The first CU (1260) and the second CU (1270) are PCUs, respectively. In an example, a bin, such as a non-split flag, can be signaled to indicate that the first CU (1260) is a PCU. In an example, the non-split flag also implies that the valid region (1261) is processed, and the invalid region (1262) is not processed. In an embodiment, there is a minimum size constraint for CUs in the picture (1200A). For example, the minimum size constraint is implemented at a picture boundary, such as the picture boundary (1202) or (1204), and thus a CU such as the first CU (1260) cannot be further partitioned when a size of the first CU (1260) reaches the minimum size. Since a portion (i.e., the invalid region (1262)) of the first CU (1260) is outside the picture (1200A), the first CU (1260) is implied to be a PCU, and thus a bin, such as the non-split flag, does not need to be signaled. In another example, when the minimum size constraint is ignored, no PCUs are allowed at the picture boundary  [0145] – [0146].  Claim 9.  FIG. 16 illustrates a decoding process according to one embodiment. The process (1600) starts at (S1601) and proceeds to (S1610). At (S1610), encoding information of a block associated with a picture in a coded video bitstream is received. In an example, the encoding information can include splitting information such as a non-split flag, a QT flag, a non-QT flag, a BT flag, or the like that is signaled in the coded bitstream. The block can be a luma coding block, a chroma coding block, or the like. The block can have any suitable shape, size, and the like. The block can have a rectangular shape. In some examples, the block has a square shape.  At (S1620), whether the block includes a valid region inside the picture and an invalid region outside the picture is determined based on the encoding information. In an example, when the encoding information includes splitting information (e.g., a non-split flag), the block is determined to include the valid region and the invalid region, and is a partial coding block. When the encoding information includes a QT split flag, the block is determined to include the valid region and not include the invalid region.  At (S1740), at least one sample in the valid region of the block that is inside the picture is encoded. In various embodiments, only samples in the valid region of the block are encoded and the samples include the at least one sample. The at least one sample in the valid region can be predicted by the same prediction type, such as an inter-prediction type, an intra-prediction type, or the like. Further, the at least one sample in the valid region can have the same prediction information and the same transform information. In an example, splitting information in the form of a flag, such as a non-split flag, can be signaled to indicate that the block is not further split, and is encoded as a partial coding block. In an example, the non-split flag, or any other form of splitting information, is not signaled. Instead, a relative position of the picture and the block can indicate that the block is a partial coding block. In an embodiment, at least one prediction for the at least one sample in the valid region is generated using the same prediction information. At least one piece of residual data for the at least one sample is obtained using the same transform information where the at least one piece of residual data indicates a difference between the at least one prediction and at least one value of the at least one sample. Subsequently, the at least one prediction and the at least one piece of residual data associated with the at least one sample are encoded. In an example, the valid region has a rectangular shape with a width and a height, and one of the width and the height is not a power of 2, and thus, the residual data is regarded as zero and not transmitted. When the one of the width and the height is not a power of 2, the at least one sample can be encoded using a skip mode, an intra-prediction mode, an inter-prediction mode, and the like. The process proceeds to (S1799), and terminates.  [0165].  Claim 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining whether the current block is a boundary block when the partition indicator indicates that the current is not to be split because such incorporation would improve compression efficiency.
Consider claim 4, Xu teaches after determining that the current block is a boundary block, the method comprises: determining whether the part of the current block is transformable; and omitting performing of the inverse transform operation on the part of the current block within the picture when the part of the current block is not transformable (According to aspects of the disclosure, when one of the height (1302) and the width (1303) is not a power of 2, for example, when the width (1303) is 12, or when the height (1302) is 6, a skip mode is used for predicting the valid region (1310). Residual data between predictions and samples of the valid region (1310) is regarded as zero and is not transmitted, and a non-power-of-2 transform is disabled. According to aspects of the disclosure, a skip flag is implied and thus not signaled when one of the width (1303) and the height (1302) of the PCU (1300) is not a power of 2. Alternatively, when one of the width (1302) and the height (1303) is not a power of 2, any suitable prediction mode, such as an inter-prediction mode, an intra-prediction mode, and the like, can be used for predicting the valid region (1310). Further, the residual data for the valid region (1310) is regarded as zero and is not transmitted, and the non-power-of-2 transform is disabled. Further, a flag can be signaled to indicate the prediction mode.  [0149]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining whether the current block is a boundary block when the partition indicator indicates that the current is not to be split because such incorporation would improve compression efficiency.
Consider claim 5, Xu teaches after determining that the part of the current block within the picture is transformable, the method further comprises: determining that the part of the current block within the picture is to be transformed (A CTU including a valid region inside a picture and an invalid region outside the picture can be processed or coded without being further split. Such a coding unit includes an invalid region and can be referred to as a PCU. As described above, PCU is a coding unit that includes a valid region and an invalid region, and is not further split. In various embodiments, the valid region in the PCU is coded, for example, the valid region is predicted and transformed. Accordingly, samples in the valid region of the PCU can have the same prediction type. Further, the samples in the valid region can be predicted using the same prediction process, have the same prediction information, and the same transform information. Referring to FIG. 12B, the CTU (1215A) is not further split, and is a PCU. The valid region (1215B) can be coded. In some examples, the invalid region (1215C) is not processed. A bin, such as a non-split flag, can be signaled to indicate that the CTU (1215A) is a PCU. The non-split flag can further imply that the valid region (1215B) is coded, and the invalid region (1215C) is not coded.  [0145] and Fig. 12.  When one of the height (1302) and the width (1303) is not a power of 2, for example, when the width (1303) is 12, or when the height (1302) is 6, a skip mode is used for predicting the valid region (1310). Residual data between predictions and samples of the valid region (1310) is regarded as zero and is not transmitted, and a non-power-of-2 transform is disabled. According to aspects of the disclosure, a skip flag is implied and thus not signaled when one of the width (1303) and the height (1302) of the PCU (1300) is not a power of 2. Alternatively, when one of the width (1302) and the height (1303) is not a power of 2, any suitable prediction mode, such as an inter-prediction mode, an intra-prediction mode, and the like, can be used for predicting the valid region (1310). Further, the residual data for the valid region (1310) is regarded as zero and is not transmitted, and the non-power-of-2 transform is disabled. Further, a flag can be signaled to indicate the prediction mode.  [0149] and Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining whether the current block is a boundary block when the partition indicator indicates that the current is not to be split because such incorporation would improve compression efficiency.
Consider claim 6, Xu teaches determining that the current block is transformable comprises: determining that a size of the part of the current block within the picture fulfills a transform constraint (When one of the height (1302) and the width (1303) is not a power of 2, for example, when the width (1303) is 12, or when the height (1302) is 6, a skip mode is used for predicting the valid region (1310). Residual data between predictions and samples of the valid region (1310) is regarded as zero and is not transmitted, and a non-power-of-2 transform is disabled. According to aspects of the disclosure, a skip flag is implied and thus not signaled when one of the width (1303) and the height (1302) of the PCU (1300) is not a power of 2. Alternatively, when one of the width (1302) and the height (1303) is not a power of 2, any suitable prediction mode, such as an inter-prediction mode, an intra-prediction mode, and the like, can be used for predicting the valid region (1310). Further, the residual data for the valid region (1310) is regarded as zero and is not transmitted, and the non-power-of-2 transform is disabled. Further, a flag can be signaled to indicate the prediction mode.  [0149] and Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining whether the current block is a boundary block when the partition indicator indicates that the current is not to be split because such incorporation would improve compression efficiency. 
Consider claim 12, Xu teaches determining whether the current block is a boundary block when the partition indicator indicates that the current block is not to be split (the encoding information includes a non-split flag indicating that the block includes the valid region in the picture and the invalid region outside the picture [0030]. a CTU including a valid region inside a picture and an invalid region outside the picture can be processed or coded without being further split. Such a coding unit includes an invalid region and can be referred to as a PCU. As described above, PCU is a coding unit that includes a valid region and an invalid region, and is not further split. In various embodiments, the valid region in the PCU is coded, for example, the valid region is predicted and transformed. Accordingly, samples in the valid region of the PCU can have the same prediction type. Further, the samples in the valid region can be predicted using the same prediction process, have the same prediction information, and the same transform information. Referring to FIG. 12B, the CTU (1215A) is not further split, and is a PCU. The valid region (1215B) can be coded. In some examples, the invalid region (1215C) is not processed. A bin, such as a non-split flag, can be signaled to indicate that the CTU (1215A) is a PCU. The non-split flag can further imply that the valid region (1215B) is coded, and the invalid region (1215C) is not coded.  On the other hand, a CTU including a valid region inside a picture and an invalid region outside the picture can be partitioned into a plurality of CUs. When a CU of the plurality of CUs includes a valid region inside the picture and an invalid region that is outside the picture, according to an embodiment of the disclosure, the CU can be processed without being further split. Such a CU serves as a PCU. Referring to FIG. 12C, the CTU (1225A) includes a valid region and an invalid region. The CTU (1225A) is further partitioned, for example, using a 1/4 horizontal split (i.e., a BTS split) into a first CU (1260) and a second CU (1270). The first CU (1260) includes a valid region (1261) and an invalid region (1262), and the second CU (1270) includes a valid region (1271) and an invalid region (1272). According to aspects of the disclosure, the first CU (1260) is processed without being further split, and the second CU (1270) is processed without being further split. Further, the valid region (1261) and the valid region (1271) are processed, and the invalid region (1262) and the invalid region (1272) are not processed. The first CU (1260) and the second CU (1270) are PCUs, respectively. In an example, a bin, such as a non-split flag, can be signaled to indicate that the first CU (1260) is a PCU. In an example, the non-split flag also implies that the valid region (1261) is processed, and the invalid region (1262) is not processed. In an embodiment, there is a minimum size constraint for CUs in the picture (1200A). For example, the minimum size constraint is implemented at a picture boundary, such as the picture boundary (1202) or (1204), and thus a CU such as the first CU (1260) cannot be further partitioned when a size of the first CU (1260) reaches the minimum size. Since a portion (i.e., the invalid region (1262)) of the first CU (1260) is outside the picture (1200A), the first CU (1260) is implied to be a PCU, and thus a bin, such as the non-split flag, does not need to be signaled. In another example, when the minimum size constraint is ignored, no PCUs are allowed at the picture boundary  [0145] – [0146].  Claim 9.  FIG. 16 illustrates a decoding process according to one embodiment. The process (1600) starts at (S1601) and proceeds to (S1610). At (S1610), encoding information of a block associated with a picture in a coded video bitstream is received. In an example, the encoding information can include splitting information such as a non-split flag, a QT flag, a non-QT flag, a BT flag, or the like that is signaled in the coded bitstream. The block can be a luma coding block, a chroma coding block, or the like. The block can have any suitable shape, size, and the like. The block can have a rectangular shape. In some examples, the block has a square shape.  At (S1620), whether the block includes a valid region inside the picture and an invalid region outside the picture is determined based on the encoding information. In an example, when the encoding information includes splitting information (e.g., a non-split flag), the block is determined to include the valid region and the invalid region, and is a partial coding block. When the encoding information includes a QT split flag, the block is determined to include the valid region and not include the invalid region.  At (S1740), at least one sample in the valid region of the block that is inside the picture is encoded. In various embodiments, only samples in the valid region of the block are encoded and the samples include the at least one sample. The at least one sample in the valid region can be predicted by the same prediction type, such as an inter-prediction type, an intra-prediction type, or the like. Further, the at least one sample in the valid region can have the same prediction information and the same transform information. In an example, splitting information in the form of a flag, such as a non-split flag, can be signaled to indicate that the block is not further split, and is encoded as a partial coding block. In an example, the non-split flag, or any other form of splitting information, is not signaled. Instead, a relative position of the picture and the block can indicate that the block is a partial coding block. In an embodiment, at least one prediction for the at least one sample in the valid region is generated using the same prediction information. At least one piece of residual data for the at least one sample is obtained using the same transform information where the at least one piece of residual data indicates a difference between the at least one prediction and at least one value of the at least one sample. Subsequently, the at least one prediction and the at least one piece of residual data associated with the at least one sample are encoded. In an example, the valid region has a rectangular shape with a width and a height, and one of the width and the height is not a power of 2, and thus, the residual data is regarded as zero and not transmitted. When the one of the width and the height is not a power of 2, the at least one sample can be encoded using a skip mode, an intra-prediction mode, an inter-prediction mode, and the like. The process proceeds to (S1799), and terminates.  [0165].  Claim 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining whether the current block is a boundary block when the partition indicator indicates that the current is not to be split because such incorporation would improve compression efficiency.
Consider claim 14, Xu teaches after determining that the current block is a boundary block, the method comprises: determining whether the part of the current block is transformable; and omitting performing of the transform operation on the part of the current block within the picture when the part of the current block is not transformable (According to aspects of the disclosure, when one of the height (1302) and the width (1303) is not a power of 2, for example, when the width (1303) is 12, or when the height (1302) is 6, a skip mode is used for predicting the valid region (1310). Residual data between predictions and samples of the valid region (1310) is regarded as zero and is not transmitted, and a non-power-of-2 transform is disabled. According to aspects of the disclosure, a skip flag is implied and thus not signaled when one of the width (1303) and the height (1302) of the PCU (1300) is not a power of 2. Alternatively, when one of the width (1302) and the height (1303) is not a power of 2, any suitable prediction mode, such as an inter-prediction mode, an intra-prediction mode, and the like, can be used for predicting the valid region (1310). Further, the residual data for the valid region (1310) is regarded as zero and is not transmitted, and the non-power-of-2 transform is disabled. Further, a flag can be signaled to indicate the prediction mode.  [0149]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining whether the current block is a boundary block when the partition indicator indicates that the current is not to be split because such incorporation would improve compression efficiency.
Consider claim 15, Xu teaches after determining that the part of the current block within the picture is transformable, the method further comprises: determining that the part of the current block within the picture is to be transformed (A CTU including a valid region inside a picture and an invalid region outside the picture can be processed or coded without being further split. Such a coding unit includes an invalid region and can be referred to as a PCU. As described above, PCU is a coding unit that includes a valid region and an invalid region, and is not further split. In various embodiments, the valid region in the PCU is coded, for example, the valid region is predicted and transformed. Accordingly, samples in the valid region of the PCU can have the same prediction type. Further, the samples in the valid region can be predicted using the same prediction process, have the same prediction information, and the same transform information. Referring to FIG. 12B, the CTU (1215A) is not further split, and is a PCU. The valid region (1215B) can be coded. In some examples, the invalid region (1215C) is not processed. A bin, such as a non-split flag, can be signaled to indicate that the CTU (1215A) is a PCU. The non-split flag can further imply that the valid region (1215B) is coded, and the invalid region (1215C) is not coded.  [0145] and Fig. 12.  When one of the height (1302) and the width (1303) is not a power of 2, for example, when the width (1303) is 12, or when the height (1302) is 6, a skip mode is used for predicting the valid region (1310). Residual data between predictions and samples of the valid region (1310) is regarded as zero and is not transmitted, and a non-power-of-2 transform is disabled. According to aspects of the disclosure, a skip flag is implied and thus not signaled when one of the width (1303) and the height (1302) of the PCU (1300) is not a power of 2. Alternatively, when one of the width (1302) and the height (1303) is not a power of 2, any suitable prediction mode, such as an inter-prediction mode, an intra-prediction mode, and the like, can be used for predicting the valid region (1310). Further, the residual data for the valid region (1310) is regarded as zero and is not transmitted, and the non-power-of-2 transform is disabled. Further, a flag can be signaled to indicate the prediction mode.  [0149] and Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining whether the current block is a boundary block when the partition indicator indicates that the current is not to be split because such incorporation would improve compression efficiency.
Consider claim 16, Xu teaches determining that the current block is transformable comprises: determining that a size of the part of the current block within the picture fulfills a transform constraint (When one of the height (1302) and the width (1303) is not a power of 2, for example, when the width (1303) is 12, or when the height (1302) is 6, a skip mode is used for predicting the valid region (1310). Residual data between predictions and samples of the valid region (1310) is regarded as zero and is not transmitted, and a non-power-of-2 transform is disabled. According to aspects of the disclosure, a skip flag is implied and thus not signaled when one of the width (1303) and the height (1302) of the PCU (1300) is not a power of 2. Alternatively, when one of the width (1302) and the height (1303) is not a power of 2, any suitable prediction mode, such as an inter-prediction mode, an intra-prediction mode, and the like, can be used for predicting the valid region (1310). Further, the residual data for the valid region (1310) is regarded as zero and is not transmitted, and the non-power-of-2 transform is disabled. Further, a flag can be signaled to indicate the prediction mode.  [0149] and Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining whether the current block is a boundary block when the partition indicator indicates that the current is not to be split because such incorporation would improve compression efficiency. 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486